Citation Nr: 0929442	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-36 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 Regional Office (RO) in Los 
Angeles, California rating decision, which declined the claim 
on appeal.

The Veteran had a local hearing before an RO hearing officer 
in February 2004.  A transcript of the proceeding has been 
associated with the claims folder.  


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressor.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by a 
verified, in-service stressful incident.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in April 2003, March 2006, September 2007, 
and August 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was advised it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  These 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-
121.  The letters also advised him of the need to provide 
detailed information regarding his claimed in-service 
stressors, and a questionnaire to assist him in providing 
such information.  The August 2008 letter also advised him of 
the type of information that could assist in corroborating 
his in-service stressors of sexual assault, and his claim was 
readjudicated following issuance of that notice.  

The VA has a duty to assist the Veteran with the development 
of his claim.  This duty, however, does not negate the 
Veteran's ultimate responsibility to ensure the VA receives 
all the information and evidence needed to substantiate his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
This matter was remanded by the Board in August 2007, so the 
RO could provide the Veteran additional opportunity to 
provide medical and other information in support of his 
claim.  The September 2007 and August 2008 letters, noted 
above, complied with the Board's remand instructions.  To 
date, there is no evidence the Veteran provided any 
additional information or otherwise responded to either 
letter.     
 
The March 2006 and September 2007 letters from the RO 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, 
personnel records, and VA medical records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  Furthermore, the Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In this case, as discussed in more 
detail below, the relevant and determinative issue of the 
claim is corroboration of the alleged in-service stressors. 
An examination would show nothing other than a diagnosis of 
PTSD, which is already of record, but could not confirm that 
the alleged stressors actually occurred.  Therefore, it would 
be futile to delay appellate consideration of this claim to 
develop evidence that is clearly not determinative and would 
not substantiate the claim. 

The Board is cognizant that, unlike in other types of claims 
for PTSD, the provisions of 38 C.F.R. § 3.304(f)(3) (2008) do 
provide for the possibility of obtaining a medical opinion 
from a health care specialist as to whether or not a stressor 
actually occurred.  However, by its terms, these provisions 
allow for doing so only when corroborative evidence of the 
type described earlier in that provision has been submitted 
to VA.  In this case, the RO provided appropriate notice to 
the Veteran of the type of evidence that could corroborate an 
in-service sexual assault; however, as will be discussed in 
greater detail below, the Board finds that no such evidence 
has been received in this case.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2008) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 
 
The Veteran alleges he was raped on multiple occasions by 
three petty officers between January 1957 and October 1957 
while serving aboard the U.S.S. Telfair.  The Veteran asserts 
the incidents occurred approximately three times per week 
while on sea duty.  The Veteran concedes he never formally 
reported the sexual assault, explaining that the rapists 
threatened to kill him if he disclosed the incidents.  In 
addition, the Veteran felt embarrassed and humiliated.  
Moreover, the Veteran believed that reporting the sexual 
assaults would have resulted in him being labeled as 
homosexual, removed from the ship, and confined to the brig.  
Accordingly, there is no objective verification of the 
assaults.   
 
If a PTSD claim is based on Military Sexual Trauma (MST) or 
personal assault in service, evidence from sources other than 
the Veteran's records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  The Veteran concedes he did not report 
his in-service experiences to anyone, even his wife, until 
disclosing the trauma to VA medical personnel in February 
2003.  Thus, there is no indication that any of the above 
prospective evidence exists. 
 
Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id. 
 
In this case, the Veteran claims that following one of the 
rapes, he took a shower to clean himself up.  The Veteran 
alleges the sergeant-at-arms caught him and that the Veteran 
was required to go before a captain's mast, charged with 
taking a shower during an unscheduled time or his scheduled 
shift.  The Veteran claims this captain's mast was his sole 
disciplinary incident during his service.  The Veteran's 
personnel file does indicate he was subject to only one 
captain's mast (or non-judicial punishment) during his entire 
period of service - in July 1957.  However, the Veteran's 
personal file lists the charge necessitating the non-judicial 
punishment as "smoking in 'P' boat #18."  There is no 
reference in the Veteran's personnel file of any judicial or 
non-judicial punishment for an unauthorized shower.

In a July 2009 informal hearing presentation, the Veteran's 
representative noted the Veteran's average performance review 
score of 3.18 on a 4.0 scale and suggested the average score 
supported the Veteran's claim of multiple sexual assaults.  
The Veteran received one performance review before the 
claimed sexual assaults began, in November 1956, and two 
reviews after, in May 1957 and October 1957.  The Board notes 
the Veteran's average performance review score in November 
1956 was 3.3.  The Veteran's average performance review score 
actually increased slightly five months after he alleges the 
sexual assaults began, through May 1957, when his average was 
3.35.  The Veteran's final average performance review score, 
from October 1957, decreased to 3.1. 
 
Thus, the evidence referenced by the Veteran and his 
representative does not support the Veteran's claim of 
multiple sexual assaults between January 1957 and October 
1957 by demonstrating a change in behavior following the 
alleged rapes.  There is no evidence of a captain's mast for 
an unauthorized shower and, indeed, the only non-judicial 
punishment of record was for smoking in a "P" boat and not 
for a shower.  Moreover, the Veteran's performance review 
scores show a slight increase for the period including the 
first five months of alleged sexual assaults, before dipping 
slightly for the remainder of the asserted period of rapes.  
Thus, the evidence does not reflect a change in performance 
after the start of the averred sexual assaults.  At 
separation, based on his health and performance, the Veteran 
was found to be qualified for reenlistment. 
 
Furthermore, the evidence does not demonstrate evidence of 
emotional or psychiatric problems in service so as to 
corroborate the in-service stressors.  The Veteran's service 
treatment records indicate no complaints, treatment, or 
diagnoses of any psychiatric disorders in service, including 
the Veteran's October 1957 separation examination.  In short, 
the service treatment records are devoid of any findings 
consistent with the alleged rapes or any psychiatric 
problems. 
 
After service, the Veteran claims that he used alcohol to 
self-medicate until 1997.  At that time, the medical records 
indicate the Veteran first received treatment for a 
psychiatric condition, at which point he was not diagnosed 
with PTSD.  The Veteran was admitted to a VA hospital in 
February 2003 for suicidality and depression.  At that time, 
the Veteran first reported multiple in-service sexual 
assaults.  The Veteran observed that he had been receiving 
outpatient psychiatric treatment since 1997, but had never 
previously reported the in-service rapes.  The Veteran 
reported continued nightmares, flashbacks, and hyperarousal 
related to the sexual assaults.  Based on the Veteran's 
reported history and observations, the Veteran was diagnosed 
with PTSD, chronic, with delayed onset, as well as major 
depressive disorder, recurrent, severe.  Thus, the Veteran's 
first diagnosis of PTSD occurred over four decades after 
service.

In support of his claim, the Veteran submitted a letter from 
a licensed clinical social worker who headed the trauma 
recovery program in which the Veteran participated.  The 
letter, dated in June 2003, noted the Veteran's reports of 
multiple in-service sexual assaults by three other men 
onboard ship.  The social worker stated the Veteran's ability 
to maintain gainful employment had been negatively impacted 
by continual intrusive memories for the events.  She also 
noted problems with attention, concentration, memory, 
nightmares, driving, and family relationships.  Due to the 
foregoing, the social worker highly recommended the Veteran 
be granted service connection for PTSD because of the severe 
trauma experienced during military service.

Also of record is a September 2004 letter from one of the 
Veteran's treating physicians, a VA staff psychiatrist.  The 
physician noted the Veteran's long history of emotional 
problems related to PTSD and mood disorder, including past 
hospitalizations.  The physician was treating the Veteran 
with psychotropic medication and observed ongoing counseling 
for chronic trauma, based on reports of sexual traumatization 
in the military.

Extensive treatment records otherwise detail ongoing 
treatment for PTSD.  The Board also observes reports of 
maternal history of depression and sexual abuse as a child by 
an older sister.  Significantly, however, no medical 
professional has directly attributed the Veteran's current 
psychiatric diagnoses, to include PTSD, to either of the 
above. 
 
Thus, multiple treating medical professionals have attributed 
the Veteran's current PTSD to his reports of sexual trauma 
in-service.  

The Court has held, however, that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  The acceptance by one or more medical 
professionals of the Veteran's claimed multiple sexual 
assaults as a basis for a diagnosis of PTSD, therefore, does 
not mean the Board is required to grant service connection 
for PTSD.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

Thus, even if the medical opinions are credible and 
probative, the Veteran's diagnosis must be attributed to a 
verified stressor, which is not the case here.  That is, the 
February 2003 treatment record diagnosing PTSD, as well as 
multiple subsequent VA outpatient treatment records, provides 
medical evidence of a current, competent medical diagnosis of 
PTSD.  The diagnosis, however, must be attributed to a 
verified in-service stressor.  Regrettably, the Board 
concludes the preponderance of the evidence simply does not 
verify the alleged MST occurred. 
 
In this case, there is insufficient evidence of record 
supporting the Veteran's claimed in-service stressors.  As 
discussed above, the Veteran's personnel and treatment 
records do not support the Veteran's claimed in-service 
stressors either directly or indirectly.  Indeed, the 
personnel records show the Veteran received non-judicial 
punishment for smoking and not for taking a shower following 
one of the sexual assaults, as the Veteran claims.  In 
addition, the Veteran's work performance did not worsen and, 
in fact, slightly improved the first five months of the 
alleged sexual assaults and diminished only slightly 
thereafter.  

The Board acknowledges the Veteran's submission of an August 
2005 article from The Press-Enterprise detailing military sex 
abuse.  Accepting the Veteran's claim that he is the 
anonymous veteran who was the focus of the article, the 
information provided mirrors that raised in the Veteran's 
claim and subsequent statements regarding the in-service 
rapes.  The Board also notes the Veteran's reports of self-
medicating with alcohol until 1997.  The Board recognizes 
that sources other than the Veteran's service records can be 
used to corroborate the Veteran's claimed in-service 
stressor.  Unfortunately, the newspaper article and alcohol 
use are dated after he filed his claim for compensation, and 
thus, are not sufficiently independent and contemporaneous to 
alone provide corroborative evidence that the assaults 
occurred.

The Board has also considered other evidence submitted by the 
Veteran in support of his claim, including presentation 
handouts regarding MST and other literature and research on 
MST.  The Board acknowledges that incidents of sexual 
harassment and assault unfortunately do occur to service 
members; however, the knowledge that incidents of MST do 
happen with regrettable frequency does not establish the MST 
in this case.  

In summary, the Board finds that the preponderance of the 
evidence of record does not show that the Veteran has PTSD 
related to alleged MST and, therefore, service-connection is 
not warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


